Citation Nr: 9902587	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant was a midshipman from July 15, 1931 to June 3, 
1936 and he served on active duty from June 4, 1936 to August 
1, 1938.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant was exposed to hazardous levels of noise 
both during his period of active military service and in his 
civilian employment. 

3.  The medical evidence of record indicates that the 
appellants current bilateral hearing loss is attributable, 
in part, to his period of military duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, a 
bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp.1998); 38 C.F.R. 
§§ 3.102, 3.303 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants service medical records show that the 
appellant underwent physical examinations in December 1936 
and December 1937.  In both of the examinations, the 
appellants hearing was tested only as to whispered voice and 
was reported to be normal, bilaterally.  Audiometric testing 
was not performed in either examination.  The remaining 
records are negative for any complaints or findings of 
hearing loss. The appellants separation examination, dated 
in June 1938, shows that at that time, the appellants 
hearing was again tested only as to whispered voice and was 
reported to be normal, bilaterally.  Audiometric testing was 
not performed.  The records further reflects that in February 
1939, the appellant underwent an examination for his entry 
into the United States Navy Reserves.  At that time, the 
appellants hearing was evaluated as 40/40 bilaterally on the 
watch test, 20/20 bilaterally on the coin click test, and 
15/15 bilaterally on the whispered voice test.  

An Individual Hearing Evaluation Report from Miracle Ear, 
dated in September 1993, contains uninterpreted graphical 
representations of auditory threshold testing results.  

A private medical statement from D.O.M., M.D., dated in 
October 1993, shows that at that time, Dr. M. stated that he 
was a specialist in Internal Medicine and that he had been 
treating the appellant for a number of years.  According to 
Dr. M., there was no question that the appellant had very 
severe hearing loss.  

In April 1994, the National Personnel Records Center (NPRC) 
verified the appellants period of active service.  At that 
time, the NPRC indicated that the appellant served on active 
duty from June 1936 to August 1938, and that he was a 
midshipman from July 1931 to June 1936.  

In May 1994, the appellant underwent a VA audiological 
examination.  At that time, he reported a history of noise 
exposure, including working with 14 inch guns on a naval ship 
in 1936.  The appellant stated that at present, he had 
difficulty understanding speech in the presence of background 
noise and that he depended heavily on facial cues.  The 
examining physician noted that there was no report of 
tinnitus.  The examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 50, 50, 
80,75, and 75 decibels, respectively, with a pure tone 
average of 70 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 30, 25, 75, 85, and 80 decibels, with a pure tone average 
of 66 decibels.  Speech discrimination percentages were 68 
percent in the right ear and 66 percent in the left ear.  The 
examiner interpreted the results as showing moderate to 
severe sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.  

In July 1994, the appellant underwent a VA examination.  At 
that time, the appellant gave a history of progressive 
hearing loss since the 1930s after excessive noise exposure 
due to gunfire.  The appellant indicated that at present, he 
had difficulty hearing in a noisy environment.  The physical 
examination showed that the appellants pinnae and his 
external canals were within normal limits.  The appellants 
tympanic membranes were mobile bilaterally and there was no 
evidence of chronic ear infections.  There was no evidence of 
active ear disease or infection and the appellant had no 
difficulty with balance.  The examiner noted that the 
appellant did not have tinnitus.  According to the examiner, 
the appellants audiogram showed bilateral moderate to severe 
sensorineural hearing loss which was precipitously sloping in 
the high frequencies, with poor speech discrimination.  The 
diagnosis was of moderate to severe sensorineural hearing 
loss, bilaterally, which was due to excessive noise exposure.  
The examiner noted that it was very likely that the 
appellants hearing loss originated while he was in the 
military.  

In October 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was in the Naval 
Academy from 1931 to 1936.  (T.1).  He reported that in 1936, 
following his graduation from the academy, he joined the 
military and his first assignment was aboard the U.S.S. 
Oklahoma.  (Id.).  The appellant stated that at that time, 
the ship was ordered to Norfolk, Virginia in order to put new 
guns in and fire experimental overload shots.  (T.2).  He 
indicated that he volunteered as a spotter and that he 
was stationed on the top of the main mast.  (Id.).  The 
appellant reported that following his assignment as a 
spotter, he noticed that his hearing was impaired.  
(Id.).  According to the appellant, after he was discharged 
from the service, he continued to notice a gradual hearing 
loss.  (T.5).  The appellant noted that at present, he had to 
use a special phone so that he could hear better and he 
needed to wear hearing aids.  (Id.).  He stated that 
subsequent to his separation from the military, he worked for 
the Army Air Corps in Dayton, Ohio for nine years, and then 
he worked with the U.S. Air Force for approximately 20 years.  
(T.1,6).  

In October 1995, the appellant submitted copies of the ships 
(the U.S.S. Oklahoma) log, from September 21, 1936 to 
September 26, 1936.  The copies show that during that period 
of time, the ship participated in experimental turret 
practice.  In addition, the appellant also submitted copies 
of letters that he had written to his mother during service.  
The letters are dated on September 14 and 16, 1936.  The 
letters reflect that at that time, the appellant stated, in 
essence, that he was in Norfolk and that his ship was 
undertaking experimental turret practice.  In the September 
22, 1936 letter, the appellant indicated that during the 
experimental gun firing practice, he served as a spotter 
on the top of the main mast which was the highest point on 
the ship.  The appellant further noted that after the 
firings, he was going to be stone deaf.  Moreover, the 
appellant also submitted a copy of his resume which shows 
that he had worked for the Army Air Corps and the Air Force 
in a civilian capacity.  

A letter from the Board to L.A.C., M.D., Chief of Staff at 
the VA Medical Center (VAMC) in Mountain Home, Tennessee, 
dated in December 1998, shows that at that time, the Board 
referred the appellants case to Dr. C. for a medical expert 
opinion.  The Board stated that it was the appellants 
contention that due to noise exposure during service, he 
developed bilateral hearing loss.  Therefore, the Board 
requested that an examiner review the appellants VA claims 
folder, including all medical records, and render an opinion 
as to the following questions: (1) was it as least as likely 
as not that any current hearing loss was caused by noise 
exposure in service, and (2) was it as least as likely as not 
that any current hearing loss was caused by post-service 
noise exposure, including the appellants 30 year work 
history with the Army Air Corps and the Air Force in a 
civilian capacity?  

A medical statement from L.A.M., M.D., dated in December 
1998, shows that at that time, Dr. M. stated that without 
question, the appellant was disabled by bilateral 
sensorineural hearing loss.  Dr. M. indicated that it was 
very difficult to determine with certainty the precise 
etiology of the impairment.  According to Dr. M., there were 
probably two causative factors in the instant case.  Dr. M. 
reported that the primary factor was presbycusis.  The 
progression of symptoms with advanced age, long after 
retirement from any noisy occupation supported that theory.  
In addition, Dr. M. indicated that the absence of tinnitus 
refuted the appellants claim of noise exposure as the 
primary causative factor of his hearing loss.  Dr. M. also 
noted that the second and probably secondary factor was 
noise-induced hearing loss.  According to Dr. M., the 
appellant had provided documentation of significant noise 
exposure in the military.  Dr. M. stated that the appellants 
occupation involving testing engines and monitoring test 
flights was also, most likely, a noisy assignment.  
Therefore, it was Dr. M.s opinion that it was as likely as 
not that an unknown portion of the appellants current 
hearing loss was caused by noise exposure in the military.  
Dr. M. further indicated that it was also as likely as not 
that an unknown portion of the appellants current hearing 
loss was caused by noise exposure after discharge from the 
military.  


II.  Analysis

Initially, the Board finds that the appellants claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
appellant that are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 
Vet. App. 19 (1993).  No further assistance to the appellant 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

In the instant case, the appellant contends, in essence, that 
due to in-service noise exposure, he developed bilateral 
hearing loss.  The appellant maintains that  during service, 
he volunteered to be a spotter while he was aboard the 
U.S.S. Oklahoma.  He indicates that at that time, his ship 
had been ordered to Norfolk for installation of new 14 inch 
main battery turret guns for experimental overload firings.  
According to the appellant, as a spotter, he wore ear 
protectors, but that they did not help because he was deaf 
for several days after the firings.  The appellant states 
that although some of his hearing came back, his hearing was 
never fully restored.  He notes that ever since his 1936 
spotter assignment, he has suffered from bilateral 
hearing loss which has gradually worsened over the years.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board notes that while there is no indication in the 
appellants service medical records that the appellant had 
any hearing loss during service, the appellant has given 
specific testimony of developing bilateral hearing loss while 
he was in the military.  In addition, the appellant has 
supported his contentions that he was a spotter aboard 
the U.S.S. Oklahoma by submitting the ships log, from 
September 21, 1936 to September 26, 1936, which reflects that 
during that period of time, the ship participated in 
experimental turret practice.  Moreover, the appellant has 
also submitted copies of letters that he had written to his 
mother during service.  The letters, dated on September 14 
and 16, 1936, show that according to the appellant, his ship 
was undertaking experimental turret practice, and that he 
served as a spotter.  The appellant further noted that 
after the firings, he was going to be stone deaf.  The 
Board finds that the appellants account of his symptoms 
during service, which have not necessarily been contradicted 
by the evidence of record, is credible, and thus concludes 
that the evidence in this case supports the appellants 
history of having experienced such symptoms in service.  See 
38 U.S.C.A. § 1154(a) (West 1991).  The Board further 
observes that based on the results of the appellants May 
1994 VA audiometric evaluation, the Board acknowledges that 
the appellant has presented evidence of current bilateral 
high frequency hearing loss that is considered a disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Hence, the question 
now becomes whether there is sufficient evidence of record to 
establish an etiological cause, i.e., a medical link, between 
the appellants current bilateral hearing loss and any noise 
exposure during service.  

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)).  In such instances, a grant of service connection 
is warranted only when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).

In that regard, the Board notes that in the appellants July 
1994 VA examination, the appellant was diagnosed with 
moderate to severe sensorineural hearing loss, bilaterally, 
which was due to excessive noise exposure.  The examiner 
further noted that it was very likely that the appellants 
hearing loss originated while he was in the military.  
Moreover, a medical statement from Dr. L.A.M., dated in 
December 1998, shows that at that time, Dr. M. stated that 
without question, the appellant was disabled by bilateral 
sensorineural hearing loss.  Dr. M. also indicated that it 
was very difficult to determine with certainty the precise 
etiology of the impairment.  According to Dr. M., there were 
probably two causative factors in the instant case.  Dr. M. 
reported that the primary factor was presbycusis and that the 
second, and probably secondary factor, was noise-induced 
hearing loss.  The Board observes that it was Dr. M.s 
opinion that the absence of tinnitus refuted the appellants 
claim of noise exposure as the primary causative factor of 
his hearing loss.  However, the Board also notes that 
although Dr. M. stated that it was his opinion that it was as 
likely as not that an unknown portion of the appellants 
current hearing loss was caused by noise exposure after 
discharge from the military, he also indicated that it was as 
likely as not that an unknown portion of the appellants 
current hearing loss was caused by noise exposure in the 
military.  Therefore, it is the Boards determination that 
the above opinions establish a medical link between the 
appellants current hearing loss and his period of service.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellants contention that his currently diagnosed 
bilateral hearing loss is due to noise exposure during 
service, is supported by the medical evidence of record.  In 
light of the above, the medical evidence is at least in 
equipoise vis a vis a finding that the appellants current 
bilateral hearing loss originated in service.  Therefore, the 
benefit of the doubt is resolved in the appellants favor by 
finding that his current bilateral hearing loss was incurred 
in service.  See 38 C.F.R. § 3.303(d).  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
